Citation Nr: 1712773	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-26 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 60 percent for service-connected bronchial asthma, to include on an extra-schedular basis.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from July 1984 to September 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2014, the Veteran appeared and provided testimony at a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the hearing transcript is associated with the record.  

This appeal was previously before the Board in January 2015, when it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

Prior to the promulgation of a decision in this appeal, the Veteran submitted written statements in September 2016 and March 2017, indicating a desire to withdraw the appeal of the issues previously remanded by the Board.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to a rating in excess of 60 percent for service-connected bronchial asthma, to include on an extra-schedular basis, and entitlement to a TDIU have been met.  38 U.S.C.A. §§ 7105 (a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. § 20.200 (2016).  A substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (b) (2016).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that in January 2009, the Veteran filed a timely notice of disagreement with a January 2008, rating decision which denied a rating in excess of 60 percent for the Veteran's service-connected bronchial asthma.  In June 2010, the Veteran perfected an appeal of that issue. 

In its January 2015 remand, the Board expanded the issue of entitlement to a rating in excess of 60 percent for service-connected bronchial asthma, to include consideration of whether an extra-schedular rating was warranted.  Additionally, pursuant to Rice v. Shinseki, 22 Vet App 447 (2009), the Board took jurisdiction of entitlement to a TDIU and remanded the issue for development and initial adjudication.  As such, the appeal now includes the broadened increased rating issue, including whether an extra-schedular rating is appropriate, as well as entitlement to a TDIU.  

In the Veteran's September 2016 statement withdrawing her claim for an increased rating, she specifically stated that she wished to "withdraw her appeal for an increase in compensation for bronchial asthma."  While the Veteran did not expressly state that she wished to withdraw both the schedular and extra-schedular portions of the appeal, such is assumed as both issues combined make up a claim for an "increase in compensation."  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (finding that a veteran is presumed to be seeking the maximum benefit allowed by law or regulation).  Thus, the Veteran has knowingly withdrawn all aspects of the appeal that encompassed an increased rating in excess of 60 percent, to include any question with regard to an extra-schedular rating under 38 C.F.R. § 3.321.

Further, in a written statement received in March 2017, the Veteran stated that she wished to forego the appeal of entitlement to a TDIU, which the Board has interpreted as a withdrawal.  

As the Veteran has withdrawn the issues of entitlement to an increased rating for service-connected bronchial asthma, to include an extra-schedular rating, and entitlement to a TDIU, the Board does not have jurisdiction to decide the appeal.  Therefore, the appeal must be dismissed.  38 C.F.R. § 20.204 (2016).


ORDER

The appeal is dismissed.



____________________________________________
REBECCA POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


